FILED
                           NOT FOR PUBLICATION                                SEP 15 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PERKUMPULAN INVESTOR CRISIS                      No. 09-36059
CENTER DRESSEL - WBG,
                                                 D.C. No. 2:09-cv-00526-JCC
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

DANNY MK WONG, also known as
Wong Man Kee; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                     Argued and Submitted September 2, 2010
                              Seattle, Washington

Before: HAWKINS, McKEOWN and BEA, Circuit Judges.



       We adopt the well-considered opinion of the district court and affirm its

judgment.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.